Broyles, C. J.
1. Every sale made with intent to defraud creditors of the vendor, if this intention be known to the vendee, is absolutely void as against such creditors. Civil Code (1910), § 4109.
*734Decided July 11, 1922.
Levy and claim; from city court of Carrollton — Judge Hood. March 23, 1922.
Boykin & Boykin, for plaintiff in error.
Willis Smith, J. L. Smith, contra.
2. Fraud may be consummated by signs, or tricks, or through agents employed to deceive, or by any other unfair way used to cheat another. . Civil Code (1910). § 4625.
3. Fraud may not be presumed, but, being in itself subtle, slight circumstances may be sufficient to carry conviction of its existence. Civil Code (1910), § 4626.
(a) This is especially true in family transactions. Woodruff v. Wilkinson, 73 Ga. 115 (3). . . '
4. Continued possession by the defendant in execution of the property levied on, after it has been conveyed to the claimant, without a satisfactory explanation of such possession, is a badge of fraud. Collins v. Taggart, 57 Ga. 355.
5. Under the aboye rulings and the facts of this case, this ’court cannot hold, as a matter of law, that the evidence .adduced upon the trial, together with all legal deductions and inferences arising therefrom, did not authorize the jury to find that fraud and collusion existed between the defendant in fi. fa. and his brother, the claimant. And, the finding of the jury in favor of the plaintiff in fi. fa. having been approved by the trial judge, this court is without authority to interfere. Judgment affirmed.
Luke and Bloodworth, JJ., concur.